DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 02/06/2020 & 07/19/2021.  These IDS have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Deng et al. (CN 203672468; “Deng”, see attached translation).

Regarding claim 1, Deng discloses in the sole figure a weighing system comprising an electronic scale (10) that measures weight of a product  (¶ [0026]) and a terminal device (30) (¶ [0026]), wherein the electronic scale (10) includes a display unit (110) that displays the weight of the product (¶ [0026]), and a marker (210) that is provided in a vicinity of the display unit (110) (¶ [0029]), and the terminal device (30) includes a data logger unit that performs character recognition processing within a region indicated by the marker based on an image, the image being obtained by imaging the display unit, so as to acquire the weight of the product (¶ [0030]).  
Deng’s product is not a “processed product” as defined by Applicant in the specification, however that does not place any structural limitation on the weighing system as claimed and is therefore being considered and intended use of the weighing system.
	A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

	
 Regarding claim 2, Deng discloses wherein the marker (210) is a mark, a line, a figure, or a frame for defining a region including the display unit (110) (¶ [0015]).
  
 Regarding claim 4, Deng discloses in the sole figure an electronic scale (10) that measures weight of product (¶ [0026]), the electronic scale (10) comprising a display unit (110) that displays the weight of the product (¶ [0026]), and a marker (210) that is provided in a vicinity of the display unit (110) (¶ [0029]) and is used for performing character recognition processing within a region indicated by the marker (210) based on an image, the image being obtained by imaging the display unit (110) by a terminal device (30), so as to acquire the weight of the product (¶ [0030]).
Deng’s product is not a “processed product” as defined by Applicant in the specification, however that does not place any structural limitation on the weighing system as claimed and is therefore being considered and intended use of the weighing system.
	A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
  
Regarding claim 5, Deng discloses in the sole figure 23an electronic scale marker (210) that is attached on an electronic scale (10) (¶ [0015]), the electronic scale (10) measuring weight of a product (¶ [0026]), wherein the marker (210) is attached in a vicinity of a display unit (110) (¶ [0015]) to form a region which is recognizable by a 
Deng’s product is not a “processed product” as defined by Applicant in the specification, however that does not place any structural limitation on the weighing system as claimed and is therefore being considered and intended use of the weighing system.
	A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
  
Regarding claim 6, Deng discloses the marker (210) is a sticker which can be attached on a surface of the electronic scale (10) (¶ [0015]).


	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art alone or in combination neither discloses nor renders obvious a weighing system as claimed wherein the data logger unit further executes processing amount correction for adding weight of a processing material, the weight of a processing material being lost during working, to the weight of the processed product and outputs weight subjected to the processing amount correction in combination with the remaining claim limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALIE HULS/Primary Examiner, Art Unit 2863